Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 27, 2016

The Court of Appeals hereby passes the following order:

A16A1005. FIREMAN’S FUND INSURANCE COMPANY v. DEVILLE.

      We granted Fireman’s Fund Insurance Company’s application for interlocutory
review of the State Court of Fulton County’s order denying its motion for summary
judgment.
      After reviewing the record in its entirety, we find that judicial economy is not
served by granting the application. Accordingly, the order granting Fireman’s Fund
Insurance Company’s application for interlocutory appeal is vacated, and its appeal
is dismissed as improvidently granted. See J.S. Jones Constr. Co. v. Moore, 138 Ga.
App. 260, 260 (226 SE2d 100) (1976).

                                       Court of Appeals of the State of Georgia
                                                                            07/27/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.